Citation Nr: 0727359	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1967 to December 1968, to include combat service in the 
Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2003 and July 2004 rating decisions.  In the 
December 2003 decision, the RO granted service connection for 
PTSD and assigned an initial 30 percent rating, effective 
September 3, 2003.  The veteran appealed this decision, 
requesting a higher initial rating.  In a more recent August 
2006 decision, the RO assigned an initial rating of 50 
percent, effective September 3, 2003.  The veteran has 
continued the appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).

In the July 2004 decision, the RO denied service connection 
for hearing loss and tinnitus.  The veteran also appealed 
this decision.  In June 2005, he and his wife testified 
before a Decision Review Officer at the RO; a copy of the 
hearing transcript is in the record.  

The claims for service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by flashbacks, 
nightmares, difficulties sleeping, irritability, anxiety, 
anger, depression, isolation, and difficulties with 
interpersonal relationships; the veteran's Global Assessment 
of Functioning (GAF) scores have generally ranged between 53 
and 65, indicating mild to moderate symptoms.  

2.  The veteran's PTSD has not been shown to result in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, VA must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

With regard to the veteran's claim for service connection for 
a PTSD, the RO granted this claim in the December 2003 
decision and he filed a notice of disagreement (NOD) with the 
initial rating assigned.  Since the claim was more than 
substantiated, VCAA notice was no longer required.  See 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007), see also, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (an NOD 
is not considered a claim for benefits triggering § 5103(a) 
notification).  Furthermore, the RO sent him letters in 
March, August, and November 2006, which provided him notice 
of the disability rating and effective date elements of his 
claim.  The August 2006 supplemental statement of the case 
(SSOC) reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  In 
addition, VA examinations were provided in November 2003 and 
June 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.  In 
March 2006, the veteran reported he had no other information 
or evidence to substantiate his claim and requested his PTSD 
claim be decided as soon as possible.  Therefore, no further 
notice or development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  
See also, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider his 
claim in this context.  And this includes determining 
whether he is entitled to "staged" ratings to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The pertinent criteria are as follows:

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Analysis

The veteran was initially diagnosed with PTSD in February 
2003.  The report of that initial VA assessment reflects that 
the veteran complained of a constant undercurrent of tension, 
sadness and anger.  He felt he overreacted to innocuous 
events and was plagued by intrusive thoughts of combat in 
Vietnam.  Psychological testing revealed mild to moderate 
depression.  The veteran reported feeling emotionally numb 
and withdrawn from other people.  He also described 
irritability, outbursts of anger, hypervigilance, problems 
with concentration, difficulties sleeping, and an exaggerated 
startle response.  The veteran's GAF score was 57.

At an October 2003 VA psychotherapy session, the veteran 
stated that he was working at a union job.  He complained of 
nightmares involving being chased by North Vietnamese 
soldiers.  His affect was worrisome and sad; his mood was 
anxious; his speech was normal; his thought process was 
intact; there was no evidence of hallucinations, delusions, 
suicidal or homicidal ideations.  The veteran was fully 
oriented to time, place, person, and situation.  His judgment 
and insight were intact.  

A November 2003 VA social work record reveals that the 
veteran had recently been laid off from his union job.  He 
had been married twice and had two children.  The veteran was 
estranged from his son, but had contact with his daughter.  
He was very close to his sister.  He described difficulties 
with anger, nightmares, and avoidance tendencies.  The social 
worker stated that the veteran functioned extremely well 
overall.  

The report of a November 2003 VA examination reflects that 
the veteran complained of similar PTSD symptoms, including 
flashbacks and nightmares.  He stated that since his 
separation from the military he worked on and off doing 
construction, mostly seasonal work.  The veteran was later 
promoted to foreman and then worked for the labor union as an 
organizer.  He and his second wife had been married 16 years.  
During the interview, he was alert but hypervigilant and 
guarded.  His cognitive function was intact.  Judgment was 
fair.  The examiner stated that the veteran was capable of 
maintaining construction work.  A current GAF score of 75 and 
an average GAF score of 80 for the past year was assigned.

VA treatment records from August 2003 to January 2004 show 
that the veteran was being treated by a staff psychologist.  
Treatment records reflect similar complaints of PTSD 
symptoms.  The veteran was assigned a GAF score of 65 during 
this time period.  The report of a September 2004 VA 
psychological test indicates the veteran had moderate to 
severe depression.  The psychologist's opinion was that the 
veteran had severe PTSD symptomatology, which severely 
impaired his industrial capacity and social adaptability.  
The veteran's GAF score was 56.

At the June 2005 hearing, the veteran stated that he had 
problems with anger at his jobs and he sometimes would lose 
his temper and quit.  He was angry that people with less 
experience were promoted above him.  The veteran described 
having nightmares, problems sleeping, tension, anxiety, and 
panic attacks.  His wife added that the veteran avoids large 
groups of people. 

In May 2006, the veteran began seeing a different VA 
psychologist.  Treatment records dated in May and June 2006 
reflect that the veteran reported similar PTSD symptoms, 
including depressed mood and irritability.  In May 2006, he 
was alert; he was oriented to time, person and place; his 
speech was clear; there was no evidence of hallucinations or 
delusions; his mood was unremarkable and affect was 
restricted and serious; judgment was within normal limits.  
The veteran reported no suicidal or homicidal ideation.  In 
June 2006, the veteran stated that he did not think anger was 
really a problem for him and felt that he had over-emphasized 
it in the prior session.  His mood was dysphoric with a fair 
amount of anger, frustration, and sadness; his affect was 
broader with some tears associated with sad thoughts.  The 
veteran was assigned a GAF score of 75.

The report of a June 2006 VA examination shows that the 
veteran had retired from union work and was planning on 
starting his own business.  He stated that he had had 
increased difficulty controlling his anger at work.  The 
veteran reported that his marriage was going fairly well; 
although he had some problems with the relationship, he said 
he was very happy with his wife overall.  He said he had a 
poor relationship with his son, but a great relationship with 
his daughter.  Outside his immediate family, the veteran had 
no social relationships.  He enjoyed spending time with his 
dogs and woodworking.  The examiner stated that the veteran 
reported significant occupation and social dysfunction since 
his last examination, including two angry confrontations at 
work that led to him quitting.  The veteran was hostile and 
defensive at first, but became more cooperative throughout 
the course of the examination.  Eye contact was intermittent.  
His speech was fluent and clear; thought processes were 
coherent and goal directed with no evidence of hallucinations 
or delusions.  Affect was irritable and dysthymic.  The 
veteran was fully oriented.  His attention, concentration and 
memory skills were intact.  Insight was fair to poor; 
judgment was fair.  The veteran reported that he was able to 
perform all the activities of daily living.  He did not 
relate symptoms significant for panic disorder, thought 
disorder or cognitive dysfunction; but did relate symptoms of 
mood disorder, depression and irritability.  A GAF score of 
45 was assigned.  The June 2006 VA examiner believed the 
reports by the veteran's treating psychologists overestimated 
the veteran's overall level of functioning.  The examiner 
believed the veteran's PTSD symptoms were more severe.

The Board notes that the GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  According to DSM-IV, a 
GAF of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60, in comparison, is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). A 
GAF of 61 to 70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school function (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A GAF 
of 71 to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). 

When evaluating a mental disability, VA must consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  VA must assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  So while the veteran's GAF scores are an important 
factor to consider in evaluating the severity of his PTSD, 
they are not the sole determinative factor.  In this case, 
the GAF scores have varied significantly, from 45 to 80.  For 
example, in June 2006, the veteran was assigned a GAF score 
of 75 and the very next day was assigned a GAF score of 45.  

Overall, the totality of evidence, since he was granted 
service connection for PTSD, reflects that the veteran's PTSD 
symptoms have been manifested by occupational and social 
impairment with reduced reliability and productivity, but 
without deficiencies in most areas.  His symptoms have been 
moderate in nature, commensurate with a 50 percent rating.  A 
higher 70 percent rating is not warranted because the 
evidence indicates he has worked successfully for many years 
with a few angry confrontations resulting in him quitting on 
at least two occasions.  Despite increased irritability and 
anger issues, the veteran was promoted to foreman and became 
a union organizer.  The evidence indicates occupational 
impairment has been moderate, but not to such a degree as to 
be characterized as severe with deficiencies in most areas.  
He also has had a moderate amount of social impairment 
resulting from these symptoms.  The evidence indicates that 
he has good relationships with his wife, daughter, and 
sister, although he generally keeps to himself otherwise.  He 
has been married for at least 16 years, a marriage he has 
described as generally happy.  

The veteran's PTSD has not been manifested by suicidal 
ideation, obsessional rituals which interfere with routine 
activity, speech problems, near-continuous panic or 
depression affecting his ability to function independently, 
appropriately or effectively.  He has not had problems with 
spatial disorientation nor has he neglected his personal 
appearance and hygiene.  The veteran has shown the ability to 
establish and maintain effective relationships.  

In this case, there also is no showing that the veteran's 
service-connected disability presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
an initial rating in excess of 50 percent on an 
extraschedular basis. See 38 C.F.R. § 3.321.  The evidence 
indicates the veteran has worked fairly consistently in 
seasonal construction and as a union organizer since he 
separated from service in 1968.  Although he has had some 
difficulties with angry confrontations at work, this has been 
considered in the assigned 50 percent schedular rating and is 
not indicative of the type of marked interference with 
employment that would warrant extraschedular consideration.  
The evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards.  Thus, the Board concludes that, since the 
September 3, 2003 effective date of the grant of service 
connection, the veteran's PTSD symptoms have more nearly 
approximated the criteria for the initial 50 percent rating 
assigned.

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, the claim for an initial rating in excess 
of 50 percent for PTSD must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The veteran contends that he has hearing loss and tinnitus as 
a result of gunfire and mortar fire during his military 
service.  He is a combat veteran and received a Combat 
Infantry Badge, Bronze Star Medal, and Purple Heart Medal.  
The veteran sustained shell fragment wounds during his tour 
in Vietnam.

The veteran's SMRs indicate his hearing was within normal 
limits in September 1966 and October 1967, but it was not 
tested when he separated from service in December 1968.  In a 
June 2004 VA Form 21-4138, the veteran stated that he had not 
had a hearing test since service.

The report of a September 2004 VA audiology consultation 
indicates the veteran's hearing was normal in both ears 
between 1000 and 2000 Hertz, but that he had mild to moderate 
hearing loss in the left ear between 3000 and 8000 Hertz and 
normal to mild hearing loss in the right ear at these same 
decibel levels.  The report of a March 2005 VA ears, nose, 
and throat (ENT) consultation also notes high frequency 
hearing loss and tinnitus.

During the June 2005 hearing, the veteran said he noticed 
ringing in his ears when he left Vietnam.  He said he also 
experienced ringing in his ears immediately after firefights.  
He said he did not file a claim earlier because he did not 
know this was a claimable injury.  He also said he has had 
problems with hearing loss, particularly hearing 
conversations with background noise.  He said he has worked 
in construction since separating from service, but has not 
been exposed to loud noise and wears hearing protection at 
all times.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).

Although the veteran was not specifically diagnosed with 
hearing loss of either ear in active service, the Board notes 
that the absence of in-service evidence of hearing loss is 
not fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the veteran has identified acoustic trauma 
during service.  He also has been diagnosed with tinnitus and 
high frequency hearing loss.  Because complete audiometric 
test results are not associated with the record, it is 
unclear whether his hearing loss meets the minimum threshold 
requirements.  Therefore, a remand is required to determine 
whether he has impaired hearing that meets the criteria of 38 
C.F.R. § 3.385.  In addition a medical opinion should be 
requested as to whether the veteran's tinnitus or impaired 
hearing is at least as likely as not (50 percent probability 
or greater) the result of his military service.

Accordingly, the claims for service connection for hearing 
loss and tinnitus are REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination, to include 
audiometry and speech discrimination 
testing.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  If the 
veteran is determine to have sufficient 
hearing loss to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385 
to be considered a disability by VA 
standards, the examiner should render an 
opinion as to whether the veteran's 
hearing loss is at least as likely as not 
(a 50 percent probability or greater) the 
result of the veteran's military service, 
including acoustic trauma during combat 
in Vietnam.  The examiner also should 
render an opinion as to whether the 
veteran's tinnitus is at least as likely 
as not (a 50 percent probability or 
greater) related to his military service.  

All clinical findings should be reported 
in detail, along with the complete 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be 
readjudicated and reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purposes of this remand are to further develop the 
appellant's claims.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice; 
however, failure to report for a scheduled VA examination 
without good cause shown may have an adverse effect on his 
claim(s).  38 C.F.R. § 3.655 (2006).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


